    Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 1 of 84 PageID: 377



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (212) 849-7263

                                                                                                 WRITER’S EMAIL ADDRESS
                                                                                   christopherkercher@quinnemanuel.com



May 24, 2019


VIA ECF

Hon. John Michael Vazquez
United States District Court
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102


Re:     In re Application of Comodo Holdings Limited (Untracht), No. 2:18-CV-13755-JMV,
        Supplemental Letter Brief Regarding Constructive Possession

Dear Judge Vazquez:

       We represent Proposed Intervenor Joseph Katz, as Executor of the Estate of Eric D.
Emanuel, (the “Estate”), in the above-captioned matter, and write in connection with the Estate’s
pending Motion to Reopen and to Intervene (ECF No. 3). Specifically, we write in response to the
Court’s question raised during the May 20, 2019 telephonic conference, and in accordance with
ECF No. 18’s Text Order, regarding whether the Estate has “constructive possession over Mr.
Emanuel’s tax documents held by Mr. David Untracht.” (ECF No. 18.) In short, while New Jersey
law suggests that the Estate likely has constructive possession over Mr. Emanuel’s tax returns
themselves (although constructive possession is less clear for other documents that may be found
in Mr. Untracht’s records), the BVI Court’s orders and statements regarding appropriate disclosure
should be conclusive in the instant discovery dispute.1

        The plain meaning of “constructive possession” is “[c]ontrol or dominion over a property
without actual possession or custody of it.” Constructive Possession, Black’s Law Dictionary
(10th ed. 2014). Although the Estate has not located binding authority in this Circuit, courts in
other jurisdictions deem a party to have constructive possession over documents if the party has a

1
  Because there is no equivalent in BVI civil litigation, the concept of “constructive possession”
has not been raised there.

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
    Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 2 of 84 PageID: 378




legal right to obtain them from a third party. See, e.g., Bank of N.Y. v. Meridien BIAO Bank Tanz.
Ltd., 171 F.R.D. 135, 154 (S.D.N.Y. 1997); Schoenholz v. Hinzman, 2014 WL 4627584, at *2
(Kan. Ct. App. 2014); Paiewonsky v. Paiewonsky, 50 F.R.D. 379, 381-82 (D.V.I. 1970). Because
the executor of an estate assumes the legal rights of the testator, whether the Estate has constructive
possession of documents in Mr. Untracht’s files turns on whether Mr. Emanuel would have had
the right to demand access to these documents prior to his death in October 2006. Cf. Estate of
Schneider v. Finmann, 15 N.Y.3d 306, 309 (2010) (estate “stands in the shoes of a decedent”).

        In New Jersey, accountants are required to provide copies of certain documents demanded
by clients or former clients. See N.J. Admin. Code § 13:29-3:16(a).2 Specifically, clients have a
legal right to, and accountants must provide upon demand: (1) copies of tax returns, (2) copies of
reports issued to/for a client, (3) accounting records belonging to (i.e. furnished by) or obtained on
behalf of the client, and (4) copies of information contained in working papers that “would
ordinarily constitute part of the client’s books and records, and are not otherwise available to the
client.” N.J. Admin. Code § 13:29-3.16(a). New Jersey’s statute does not specifically define what
documents this provision encompasses. Id. The Code of Professional Conduct of the American
Institute of Certified Public Accountants (“AICPA Rules”), which is incorporated by reference in
the New Jersey law, see id. § 13:29-3.19, provides that this encompasses documents the omission
of which would “render[] the client’s financial information incomplete. Examples include
adjusting, closing, combining, or consolidating journal entries (including computations supporting
such entries) and supporting schedules and documents that the member proposed or prepared as
part of an engagement (for example, an audit).”3 Whether the other documents Comodo seeks
here—in requests that are overly broad and unwieldly—fall within the delineated categories is
unclear. Thus it is unclear to what extent the Estate has constructive possession over documents
other than Mr. Emanuel’s tax returns, to the extent they exist. 4


2
  The laws governing accountants’ obligations in New York are substantially similar to those in
New Jersey. Compare id., with 8 N.Y.C.R.R. 29.10(a)(8).
3
    AICPA, Aicpa Code of Professional Conduct Rule 1.400.200.01(a) (2014),
https://www.aicpa.org/content/dam/aicpa/research/standards/codeofconduct/downloadabledocum
ents/2014december15contentasof2016august31codeofconduct.pdf.
4
  Even if the Estate did at one point have constructive possession over documents in Mr. Untracht’s
control other than Mr. Emanuel’s tax returns, it may be that the Estate would not retain constructive
possession over them today. For example, where a client who had constructive possession of
documents at one point, but impliedly abandoned them by allowing the accountant to retain actual
possession with no inquiries from the client for a lengthy period of time, courts have held that the
client ceases to be in “constructive possession” of those documents. See, e.g., Couch v. United
States, 409 U.S. 322, 333-34 (1973).
This conclusion is bolstered by the rules of the New Jersey State Board of Accountancy and the
as-incorporated AICPA Rules. Under these rules, accountants are under no ethical duty to retain
records for longer than required by professional standards or state or federal law. See AICPA,
supra note 3, Rule 1.400.200.05(b). AICPA has suggested that seven years is the appropriate
amount of time to retain clients’ records. See AICPA Tax Practice Improvement Comm. Working


                                                  2
    Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 3 of 84 PageID: 379




        This is exactly what the BVI Court ordered. On July 7, 2017, Comodo issued a discovery
application seeking various categories of documents from Mr. Untracht dated between 1998 and
2006. (ECF No. 3-3 (“Peaty Aff.”) ¶ 9.)5 In an order dated December 11, 2017, the BVI Court
directed the Estate to disclose “Tax returns of Mr. Emanuel for the years 1998 to 2002, insofar as
they are located and produced by Mr. Untracht.” Id. In so doing, the BVI Court rejected
Comodo’s other requests for documents from Mr. Untracht. Id. In accordance with that order,
BVI counsel for the Estate contacted Mr. Untracht. In an email dated December 20, 2017, Mr.
Untracht informed the Estate’s BVI counsel that he “had a box retrieved from [the] archive and
will look through it in the morning.” (ECF No. 1-7.) 6 The Estate’s BVI counsel continued to
follow up with Mr. Untracht, but on January 5, 2018, he informed them that he had not yet made
a detailed search of the box to find Mr. Emanuel’s tax returns from 1998-2002. (Peaty Aff. ¶ 9.)

        On January 29, 2018, Comodo served a second discovery application, which sought—
notwithstanding the BVI Court’s prior limiting order—(1) an order directing the Estate’s BVI
counsel to send to Comodo’s BVI counsel “written authorities . . . to request Mr Emanuel’s Tax
Returns and tax filings from the New York State and to the Internal Revenue Service, (2) with
respect to “the box of documents retrieved by Mr Untracht” referenced in the December 20, 2017
email, an order directing the Estate to (a) “file and serve a further affidavit explaining the contents
of that box,” and (b) “give disclosure of any relevant documents contained in that box (including,
but not limited to, any Tax Returns and tax filings of Mr Emanuel for the years 1998 to 2006).”
(ECF No. 1-8.)7 At a hearing on February 22, 2018, as reflected in the transcript, the BVI Court
stated that the Estate must provide Comodo’s BVI counsel with the “written authorities” for them
to obtain Mr. Emanuel’s tax returns from the relevant U.S. agencies, but explicitly held that it was
“not approved” that Comodo could obtain the documents in the box or any affidavit detailing
the documents. (ECF No. 1-14.)8 Following that hearing, the BVI Court issued an order on April
12, 2018, stating that the Estate must “send to Comodo’s legal representatives . . . all documents .

Grp. on Document Retention, Document Retention Rules for Accounting Firms, N.J. Soc’y CPAs
(Feb. 21, 2019), https://njcpa.org/stay-informed/topics/article/2019/02/21/document-retention-
rules-for-accounting-firms.
Additionally, even if the Estate had constructive possession over some of the documents, this
would militate against granting the instant Application. See Schmitz v. Bernstein Liebhard &
Lifshitz, LLP., 376 F.3d 79, 85 (2d Cir. 2004) (“Although technically the respondent in the district
court was [based in New York], for all intents and purposes petitions are seeking discovery from
DT, their opponent in the German litigation. Intel suggests that because DT is a participant in the
German litigation subject to German court jurisdiction, petitioner’s need for § 1782 help ‘is not as
apparent as it ordinarily is when evidence is sought from a nonparticipant in the matter arising
abroad.’”) (citation omitted).
5
  Attached hereto as Exhibit A. As a courtesy, the Estate has included all relevant exhibits
herein, even if they were previously filed in this action.
6
    Attached hereto as Exhibit B.
7
    Attached hereto as Exhibit C.
8
    Attached hereto as Exhibit D.


                                                  3
     Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 4 of 84 PageID: 380




. . received from the” IRS, and to “write to the IRS stating that his requests . . . are urgent.” 9 The
BVI Court did not order the Estate to seek any additional documents or other discovery from Mr.
Untracht.10

        This Court should do the same, and not allow Comodo to blatantly circumvent the BVI
Court’s clear discovery orders in contravention of the third Intel factor by belatedly seeking
discovery in this Court for the box in Mr. Untracht’s possession, the production of which was
explicitly rejected in the BVI. See In re Microsoft Corp., 428 F. Supp. 2d 188, 196 (S.D.N.Y.
2006) (rejecting Section 1782 application because “[t]hrough its current application, [applicant]
attempts to divest the [foreign tribunal] of jurisdiction over the matter and replace a European
decision with one by this Court,” and emphasizing that a U.S. court should not “preempt or
contradict a decision by the [foreign tribunal]”); see also In re Application for Discovery for Use
in Foreign Proceeding Pursuant to 28 U.S.C. § 1782, 2019 WL 168828, at *11 (D.N.J. Jan. 10,
2019) (noting that “a perception that an applicant has ‘side-stepped’ less-than-favorable discovery
rules by resorting immediately to § 1782 can be a factor in the court’s analysis” and “a party’s
failure first to attempt discovery measures in the foreign jurisdiction,” and “a party’s failure to
invoke local discovery procedures remains significant”) (internal quotation marks omitted); In re
Escallon, 323 F. Supp. 3d 552, 560 (S.D.N.Y. 2018) (denying application because it would allow
applicant to “have a second bite at the apple”); INVISTA N. Am. S.a.r.l. v. M&G USA Corp., 2013
WL 1867345, at *4 (D. Del. Mar. 28, 2013) (“[T]he Third Circuit and other courts have asked
whether a foreign court has denied the moving party access to the documents at issue, in
determining whether the instant request amounts to an ‘attempt to circumvent’ a foreign court’s
rules.”) (citing In re Chevron Corp., 633 F.3d 153, 163 (3d Cir. 2011)). In stands to reason that
the BVI Court’s rejection of Comodo’s application to obtain the box would extend to other “boxes”
that are even more tenuously connected to the BVI litigation.

        The fact remains that regardless of who constructively possesses Mr. Untracht’s
documents, Comodo waited until the eleventh hour to seek these files of which it has had
knowledge since late 2017 (at the latest). As the Estate alerted the Court, the BVI Court recently
issued a decision denying Comodo’s application to amend its claim in full, and emphasizing that
“it would be prejudicial at this late stage to be embarking on a further round of evidence.” (ECF
No. 11, 11-1.)11 Thus, far from providing assistance to a foreign tribunal, the BVI Court has clearly

9
  Attached hereto as Exhibit E is a true and accurate copy of the April 12, 2018 Order of the BVI
Court on the parties’ disclosure applications.
10
    Notably, in that same order, the BVI Court required that the Estate write to another third party,
Mr. Votta, “requesting that [he] should immediately deliver up or make available to Mr Katz, the
computer, its hard drive (if separate), the computer files . . . and hard copies of the computer files
if they have been printed by Mr. Votta.” Id. Similarly, the BVI Court’s December 2017 order
required the Estate to make inquiries of Alessandra Emanuel, Mr. Emanuel’s widow. These orders
stand in stark contrast with the BVI Court’s order with respect to Mr. Untracht’s documents, which
limited the Estate’s obligations and declined to require the Estate to seek the additional documents
in Mr. Untracht’s actual custody beyond the 1998-2002 tax returns.
11
      Attached hereto as Exhibit F.


                                                  4
 Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 5 of 84 PageID: 381




stated that further discovery would be particularly unhelpful. Moreover, instead of seeking relief
in the BVI Court (including in two additional disclosure applications Comodo submitted after its
January 2018 application), Comodo ran to this Court when it belatedly realized that it had delayed
to the point of no return in the BVI and was running out of time before trial. See Aventis Pharma
v. Wyeth, 2009 WL 3754191, at *1 (S.D.N.Y. Nov. 9, 2009) (finding application untimely and
opining that if the court were to grant it, it “would not be providing ‘efficient means of assistance’
to the . . . [foreign tribunal] by allowing [applicant] to rush to a U.S. Court on the eve of an appeal
in hopes of obtaining discovery it could have requested in this same Court starting over five years
ago”); see also In re Application of Wilander, 1996 WL 421938, at *4 (E.D. Pa. 1996) (denying
application in part because of seven month delay); Denizbank, A.S. v. ATA Freight Line, Ltd., 2008
WL 11438316, at *3 (E.D.N.Y. Mar. 26, 2008) (lapse of four years before bringing application
weighed in favor of party circumventing foreign court); In re Application of Digitechnic, 2007 WL
1367697, at *4 (W.D. Wash. 2007) (“The current eleventh-hour discovery application seeking
discovery never sought in [the foreign tribunal] certainly appears to be a circumvention attempt
on [applicant’s] part.”). In fact, Comodo did not even wait for a response from the Estate’s BVI
lawyers after it contacted them on Thursday, September 6, 2018, instead filing this Application
with the Court ex parte on Tuesday, September 11, 2018, without any effort to meet and confer on
the issue. Peaty Aff. ¶ 15.

        This blatant circumvention of the BVI Court’s discovery rulings and procedures, extreme
delay in bringing this application, and the BVI Court’s recent statements that the introduction of
new discovery at this late stage would be highly prejudicial, necessitate that this Court deny
Comodo’s Application in full and withdraw the subpoena issued to Mr. Untracht. The Estate looks
forward to discussing the issue further at the conference on Tuesday, May 28, 2019 at 11:00 a.m.

Respectfully submitted,

/s/ Christopher D. Kercher

Christopher D. Kercher

cc:    Counsel of Record (via ECF)




                                                  5
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 6 of 84 PageID: 382




                    EXHIBIT A
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 19
                                3-3 Filed
                                     Filed05/24/19
                                           12/06/18 Page
                                                     Page71ofof84
                                                                6 PageID:
                                                                  PageID: 170
                                                                          383
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 19
                                3-3 Filed
                                     Filed05/24/19
                                           12/06/18 Page
                                                     Page82ofof84
                                                                6 PageID:
                                                                  PageID: 171
                                                                          384
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 19
                                3-3 Filed
                                     Filed05/24/19
                                           12/06/18 Page
                                                     Page93ofof84
                                                                6 PageID:
                                                                  PageID: 172
                                                                          385
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document19
                                  3-3 Filed
                                        Filed05/24/19
                                              12/06/18 Page
                                                        Page104 of
                                                                of 84
                                                                   6 PageID:
                                                                      PageID:173
                                                                              386
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document19
                                  3-3 Filed
                                        Filed05/24/19
                                              12/06/18 Page
                                                        Page115 of
                                                                of 84
                                                                   6 PageID:
                                                                      PageID:174
                                                                              387
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document19
                                  3-3 Filed
                                        Filed05/24/19
                                              12/06/18 Page
                                                        Page126 of
                                                                of 84
                                                                   6 PageID:
                                                                      PageID:175
                                                                              388
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 13 of 84 PageID: 389




                     EXHIBIT B
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document191-7Filed
                                         Filed
                                             05/24/19
                                               09/11/18Page
                                                         Page
                                                            141ofof84
                                                                    2 PageID:
                                                                      PageID: 49
                                                                              390




                         EXHIBIT E
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document191-7Filed
                                         Filed
                                             05/24/19
                                               09/11/18Page
                                                         Page
                                                            152ofof84
                                                                    2 PageID:
                                                                      PageID: 50
                                                                              391
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 16 of 84 PageID: 392




                     EXHIBIT C
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document191-8Filed
                                         Filed
                                             05/24/19
                                               09/11/18Page
                                                         Page
                                                            171ofof84
                                                                    5 PageID:
                                                                      PageID: 51
                                                                              393




                         EXHIBIT F
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document191-8Filed
                                         Filed
                                             05/24/19
                                               09/11/18Page
                                                         Page
                                                            182ofof84
                                                                    5 PageID:
                                                                      PageID: 52
                                                                              394
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document191-8Filed
                                         Filed
                                             05/24/19
                                               09/11/18Page
                                                         Page
                                                            193ofof84
                                                                    5 PageID:
                                                                      PageID: 53
                                                                              395
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document191-8Filed
                                         Filed
                                             05/24/19
                                               09/11/18Page
                                                         Page
                                                            204ofof84
                                                                    5 PageID:
                                                                      PageID: 54
                                                                              396
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document191-8Filed
                                         Filed
                                             05/24/19
                                               09/11/18Page
                                                         Page
                                                            215ofof84
                                                                    5 PageID:
                                                                      PageID: 55
                                                                              397
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 22 of 84 PageID: 398




                     EXHIBIT D
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                     Filed
                                19 Filed   09/11/18 Page
                                           09/11/18  Page231
                                                     Page  1 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 399
                                                                   PageID: 122
                                                                           122




                        EXHIBIT L
                        EXHIBIT L
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page242
                                                     Page  2 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 400
                                                                   PageID: 123
                                                                           123




                   IN THE EASTERN CARIBBEAN SUPREME COURT
                         IN THE HIGH COURT OF JUSTICE
                                VIRGIN ISLANDS
                             (CCWMERCIAL DIVISION)



        GLAD/I NO.   BVIHC<CCJI\4)   0045 OF 2013

        BETWEEN:

        CQIDDO HOLDINGS LIMITED

                                     Claimant

                     AND

         (1)   REIMISSANCE VENTURES LIMITED
         (2)   JOSEPH KATZ (as Executor of
               the Estate of the late
               ERIC D EMANUEL Dec'd)

                                     Defendants




                     TRANSCRIPT OF CHAMBERS PROCEEDINGS



                           Thursday, 22nd February, 2018
                              2:30 p.m. to 2:57 p.m.




        BEFORE: HON. JUSTICE K. NEVILLE ADDERLEY, Judge (Ag.)




                            Court Reporting Unit
                  Government of the British Virgin Islands
                             Road Town, Tortola
                          Brrtrsh—V'rrgm—Isianus
         COMPUTER—AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page253
                                                     Page  3 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 401
                                                                   PageID: 124
                                                                           124




        APPEARANCES:     WALKERS
                         Chambers
                         Road Town, Tortola
                         British Virgin Islands
                         BY:   MR. GRANT CARROLL
                         For the Claimant

                         CONYERS DILL & PEARMAN
                         Chambers
                         Road Town, Tortola
                         British Virgin Islands
                         BY:  MS. LAUREN PEATY
                         For the Defendant
                             * * *




         CQIE’UTER-AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page264
                                                     Page  4 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 402
                                                                   PageID: 125
                                                                           125




   O‘Ulnwl-l
                                   AFTERNOON PROCEEDINGS

                                             * * *

                               (Matter resumes at 2:30 p.m.)

                                THE COURT:                 Okay.

                                MR. CARROLL:               Good afternoon,

               judge.

                                THE CLERK:                 BVIHCM 45 of

               2013 - Comodo Holdings Limited against Renaissance

               Ventures Limited and Others .

  10                            THE COURT:                 You have a copy

  11           of the Draft Order?

  12                            MR. CARROLL:               I do, My Lord.
  13                            THE COURT:                 I'll give you

  14           yours back, the ones you gave me.     I did actually find

  15           mine.     I found that it was —— I didn't realise it was

  16           so many pages.

  17                            MR. CARROLL:               Thank you, My

  18           Lord.

  19                            Well, My Lord, I think I've got yours.

  20                            THE COURT:                 You have mine?

  21                            MR. CARROLL:               I'm not sure.

  22                            THE COURT:                 Let me see,

  23           please.    You have an extra one that you can use.

  24                            MR. CARROLL:               I do.

  25                            You're now in the position of having two.

                CMU'I'EER-AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page275
                                                     Page  5 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 403
                                                                   PageID: 126
                                                                           126




                                TIE COURT:                  Sorry?

                                MR. CARROLL:                You're now in
   0301.12.m




               the position of having two.

                                TI-IE COURT:                I am going to

               make it brief.     As you know, I'm in the middle of a

               hearing, and so I'm just going to refer to the sections

               so you can make your note on the draft that you have.

                                MR. CARROLL:                Thank you, My

               Lord.

  10                            TI-E COURT:                 And hopefully

  11           you will be clear.

  12                            The first one on the draft, it speaks to,

  13           on page 2 —— it's under (a) on "Comodo's Specific

  14           Disclosure Application" .

  15                            MR. CARROLL:                The tax returns

  16           bit, My Lord.

  17                            TI-E COURT:                 Yes.

  18                            Number (1) is tax returns of Mr. Katz,

  19           and 1.1 is approved.      That's (a) and (b).

  20                            1.2   (a) and (b) is not approved.

  21                            MR. CARROLL:                So 1.2

  22           disallowed, My Lord?

  23                            TIE COURT:                  Disallowed, yes

  24           disallowed.

  25                            When I say "not approved" it means

                CG‘EPUTER-AJIJED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page286
                                                     Page  6 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 404
                                                                   PageID: 127
                                                                           127




             disallowed.

                               1.3 is disallowed.
   0301.5m




                              MR. CARROLL:                        In its entirety

             at (a),     (b) and (c)?

                               THE COURT:                         1.3 is

             disallowed.     1.3    (a),   (b).    Does it have a (c)?

                               1.3 (a),     (b).    Yes,   (a),   (b) and (c)

             disallowed.

                               Thank you.

  10                          And then 1.          Sorry 2, which is

  11         Mr. Emanuel ' s hard-drive.

  12                          MR. CARROLL:                        Looks like the

  13         numbering has gone awry, My Lord.

  14                           THE COURT:                         The rubric is

  15         "Mr. Emanuel hard—drive and files".

  16                          That's approved.

  17                          MR. CARROLL:                        Yes, My Lord.

  18                          THE COURT:                          Allowed.

  19         That's 1.3,     (a),   (b) and (c).

  20                          And (3) which says "Bernard Herold bank

  21         accounts", that' 5 approved.

  22                          I understand that's already been dealt

  23         with, but it's just for the record.

  24                          And that would be 1.4, 1.5 and 1.6 are

  25         allowed .

              COMPUTER-AIDE TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page297
                                                     Page  7 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 405
                                                                   PageID: 128
                                                                           128



                                                                            6

                            And then (4) which deals with "Additional

             Disclosure" , that's approved, and that would include
   0301.5m




             under —— I'm not sure how this wording went, the

             numbering went, but the numbering on the Draft Order is

             1.7.

                            MR. CARROLL:                 Yes, My Lord,

             yes.

                            THE COURT:                   And then there

             is (1) .

  10                        MR. CARROLL:                  (1) and (2).

  11                        THE COURT:                   And then number

  12         (5) , "Orders consequent on the Defendants' further

  13         disclosure on 19th of February, 2018," that's approved.

  14         However, the date -- "The Claimant is to file and serve

  15         further witness statement evidence dealing with the

  16         Defendants' 19th February disclosure", further

  17         disclosure within 10 days instead of 14.

  18                        MR. CARROLL:                 Thank you, My
  19         Lord.

  20                        THE COURT:                   And then 1.9(a)

  21         is approved.   That is confirming Ms. Lady' 5 evidence.

  22         Fees, I'm sorry.

  23                        And (b) is also approved,    (a) and (b).

  24                        And then C —-

  25                        There's nothing under B, capital B?

              CCMPU'I'ER—AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page308
                                                     Page  8 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 406
                                                                   PageID: 129
                                                                           129




                             MR. CARROLL:                 No, My Lord.

               That was this morning's judgment.
   «300403tm




                             THE COURT:                   And C,    (3)

               under C is approved, and the other one, of course, 3.4

               with respect to costs, costs reserved.

                             MS. PEATY:                   My Lord,
               forgive me, but I didn't have much time.     There's just

               two points of clarification.     One was this morning we

               were talking about the timetable that we would be able

               to provide a witness statement, and I think we sort of
  O
 |-'




  11           agreed that it would match, or maybe we didn't agree.

  12           My friend will tell me.

  13                         THE COURT:                   Yes .    I thought

  14           you were agreed.     Is there a problem?

  15                         MS. PEATY:                   So that would

  16           be (3) from this morning for the Defendants to be given

  17           time to file and serve supplemental witness statements,

  18           if necessary, in connection with any documents

  19           disclosed or any redactions .   But we don't have a

  20           redaction anymore.    So that point falls away.     We'll

  21           scribble that out.

  22                         THE COURT:                   It seems like

  23           you were on the same page on that.

  24                         MR. CARROLL:                 I think Your

  25           lordship approved C (3) , which we have to do in two

                COMPUTER-ADDED TRANSCRIPT BY THE COURT REPORTmG UNIT
Case
Case 2:18-cv-13755-JMV
Case 2:18-cv-13755-JMV Document
     2:18-cv-13755-JMV Document 1-14
                       Document 1-14 Filed05/24/19
                                19 Filed
                                     Filed 09/11/18 Page
                                           09/11/18  Page319
                                                     Page  9 of
                                                             of 84
                                                             of 18 PageID:
                                                                18 PagelD: 407
                                                                   PageID: 130
                                                                           130




   H



                              THE COURT:                 That's what you

             asked for.
   0301.:s




                              MR. CARROLL:               No.   I think my

             learned friend asked for that in their orders.

                              MS. PEATY:                 I would like to

             make the point that under additional disclosure 1.7(2) ,

             which is on the fourth page, so that's the one that

             reads:

  10                          "All documents relied on by Renaissance

  11         in compiling its current shareholder list, including

  12         questionnaires, purchase agreements, share transfer

  13         documents, stock certificates and stock powers and

  14         other indicia of ownership and all communications

  15         reflecting such ownership."

  16                          That is going to require probably quite

  17         an extensive search of all the e-mails going back over

  18         11 years or so.

  19                          THE COURT:                 Oh, you see, I

  20         have a note here, Mr. Chaisty saying it's going to take

  21         a lot of time.

  22                          Now with the trial coming up, you think

  23         that‘s going to take too much time; is it?

  24                          MR. CARROLL:               My learned

  25         friend can have five days instead of two, if that would

             COMPUTER—AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page32
                                                      Page 10ofof
                                                           10 of8418PageID:
                                                                  18 PageID:408
                                                                     PageID: 131
                                                                             131




     1      assist.    That would still allow time beforehand.

                           MB. PEATY:                      It is quite a

            wide-ranging obligation that we will have under that
    0301w




            one, and actually going much further than the

            disclosure that the Claimants have to give of their own

            share list.   So, of course, we'll comply with any order

     7      made, but if we can put down a marker that we may need

     8      to apply for an extension depending on how we get along

    9       with that.    It's any communication reflecting the

   10       ownership of Renaissance, which is the secon            -—

   11                      THE COURT:                      I see.        I don‘t

   12       think -— I think the point was made but didn't register

   13       as to how much time that was going to take.

   14                      MR. CARROLL:                   My Lord,
   15       perhaps if we have a look at it —-

   16                      THE COURT:                     Is it

   17       necessary?

   18                      MR. CARROLL:                   We say so, yes,

   19       My Lord.

   20                      THE COURT:                     Why is it

   21       necessary?

   22                      MR. CARROLL:                   Renaissance on

   23       our case was dealt with as a pass through company.

   24                      THE COURT:                     Yes.      So you

   25       want to see really who purchased shares purporting to

             COMPUTER-AIDE TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page33
                                                      Page 11ofof
                                                           11 of8418PageID:
                                                                  18 PageID:409
                                                                     PageID: 132
                                                                             132



                                                                             10

    mmxlmUlnwH   be Comodo's shares or some other shares.     So I can see

                 where that's directly relevant.     It' s probably

                 necessary, and so it probably fits in under CPR 2.5.5

                 as well as CPR 2.6.

                                  Maybe it could be limited somewhere.

                                  MS. PEATY:                In our

                 submission, My Lord, the shareholder lists of

                 Renaissance are surely no more relevant than Comodo' s

                 shareholder list, which is disclosed in an extremely

   10            redacted fonn.     So although we're not asking for

   11            redaction, we're not particularly sensitive about

   12            redaction of shareholder lists in circumstances where

   13            the case is about the ownership of Comodo, and we

   14            struggle still to see the relevance of our shareholder

   15            list.

   16                             THE COURT:                Fran the way I

   17            understand the claims, it is relevant.

   18                             MR. CARROLL:              My Lord, if you

   19            were thinking in teams of time -—

   20                             THE COURT:                Yes,   I was

   21            thinking in terms of time.

   22                             MR. CARROLL:              —— seven days

   23            will take us to lst of March, and the trial starts 13th

   24            of June, which is two weeks.     I'll allow my friend some

   25            additional time.     It puts us under a little bit more

                 CQ-IPU‘I'ER—AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page34
                                                      Page 12ofof
                                                           12 of8418PageID:
                                                                  18 PageID:410
                                                                     PageID: 133
                                                                             133



                                                                            11

    mU‘laNH   pressure, but —-

                               THE COURT:                  I think she

              will know.     She probably has an idea of how long this

              would take, which I did take note of it.

                               I think the point that Mr. Chaisty was

              making is that it's rather late.      And so that has to be

              taken into consideration.       It's kind of late in the

              game, but I was persuaded.more by the relevance of it.

                               MR. CARROLL:               And, My Lord,

   10         in terms of the evidence, we were cross—examining my

   11         learned friend's witnesses in the week of, I think the

   12         19th, the way it works, and we could ask (unclear) our

   13         witnesses go first, then documents would be (unclear)

   14         to witnesses in that second week, and our closings to

   15         Your Lordship.

   16                          THE COURT:                 Can you remind

   17         me what was the volume of (unclear) for the day?

   18                          MR. CARROLL:               I'm.afraid —-

   19                          THE COURT:                 You have any

   20         idea who these people are?

   21                          MB. PEATY:                 I'm trying to

   22         remember how many share certificates there are of

   23         Renaissance.     I don't want to give an answer because

   24         I'm.uncertain.

   25                          THE COURT:                 No.   Just give

               COMPUTERrAIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page35
                                                      Page 13ofof
                                                           13 of8418PageID:
                                                                  18 PageID:411
                                                                     PageID: 134
                                                                             134



                                                                            12

   pI-I   me a ballpark.

                           MS. PEATY:                     The point that

          we struggle with, and I appreciate Your Lordship also

          made a point as to relevance, but the siphoning off

          claim has actually been struck out, and I can take you,
   mm




          if you're minded, to the Order of Justice Bannister

          where he struck out points of claim dealing with

          Renaissance siphoning off money from ——

                           THE COURT:                     That wasn't

   10     brought to my attention.        No one mentioned that.

   11                      MR. CARROLL:                   But, My Lord,
   12     we're in a situation, quite unusual, where the

   13     relevance is being decided, the order made.

   14                      THE COURT:                     My view is it's

   15     relevant as it is, but it's -—

   16                      MR. CARROLL:                   I wonder how

   17     much time my learned friend thinks they require to

   18     comply with this order.

   19                      MS. PEATY:                     So to comply

   20     with this order we will need to make physical searches

   21     of papers, and so I suspect for Mr. Katz's e—mails,

   22     they would be in New York.       Mr. Katz is currently in

   23     Israel.    He may be able to do that, but it's also his

   24     e-mails.    The point, looking at it from a practical

  25      point of view, is he's an executor of Renaissance for

           CCME’UTER-AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page36
                                                      Page 14ofof
                                                           14 of8418PageID:
                                                                  18 PageID:412
                                                                     PageID: 135
                                                                             135



                                                                                13

    mmvwl-l

                                THE COURT:                   A long time.

                                MS. PEATY:                   And so anything

              about Renaissance ownership —— oh, I wonder, My Lord,

              if we‘re thinking of ways to limit it, if the relevancy

              is that, how Renaissance' s shareholding was held at a

              particular point in time, perhaps that might help

              rather than launch into the ether.

                                THE COURT:                   The relevant

   10         time would be the period of time during which he wanted

   11         to be taking in monies for these shares, for a period

   12         of time, a long period of time.

   13                           MS. PEATY:                   2006 maybe.

   14         But, My Lord, that would be before my client took

   15         office as executor.      So he could look at some paper

   16         files for that.

   17                           MR. CARROLL:                 Yes.    And, of

   18         course, it would be from whenever Renaissance was set

   19         up, from when Renaissance was incorporated to carry out

   20         its role that a third party ought to take, where it's

   21         set up, how it got from where it initially started to

   22         the current situation.         So we're hearing Mr. Katz to do

   23         a search in the e—mails.         He has employees.    We're not

   24         saying it isn't doable.        We want to know how long it's

   25         going to take .

               CCMPUTER—AIDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page37
                                                      Page 15ofof
                                                           15 of8418PageID:
                                                                  18 PageID:413
                                                                     PageID: 136
                                                                             136



                                                                                14

   \lmLﬂIb-UONH                     THE COURT:                That' s the

                  point.     I 'm asking how long it will take.

                                    MS. PEATY:                Well, perhaps

                  it could be limited to up to the date of say

                  Mr. Emanuel ' 5 death.

                                    THE COURT:                Because he

                  would have been the one doing these transactions,

                  correct?

                                    MS. PEATY:                Yes.     And

   10             clearly there' 5 no suggestion Mr. Katz has been.

   11                               MR. CARROLL:              Well, Mr. Katz

   12             contin       ——

   13                               MS. PEATY:                We shouldn't be

   14             speaking to each other across the table.

   15                               THE COURT:                I think the

   16             idea, as I understood it, Mr. Emanuel was selling

   17             shares purporting than to be Comodo shares, but he was

   18             giving them some other shares.      Is that it or not?

   19                               MR. CARROLL:              He was giving

   20             than Renaissance shares, yes, My Lord.

   21                               THE COURT:                Right.    So that
   22             means, I think, it really would naturally be up to the

   23             timeofhis death.         'I‘hatseanstobenatural.      Imean

   24             you wouldn't be talking about something after his

   25             death .

                   CCMPUTER-AIDED TRANSCRIPT BY THE COURT REPORTD‘IG UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page38
                                                      Page 16ofof
                                                           16 of8418PageID:
                                                                  18 PageID:414
                                                                     PageID: 137
                                                                             137



                                                                             15

    tH                    MS. PEATY:                      Then we will be

          able to do it within five days.

                          THE COURT:                      Yes.    That was

          the intention of the Court, to deal with these things

          that Mr. Emanuel was purportedly selling, you know, in
    mm




          this way, and that also fits in with the pleadings, you

          see.

                          MR. CARROLL:                    Okay.
    (X)




                          THE COURT:                      Yes, so, and

   10     that was tied into the pleading, and that' 5 why I

   11     thought it was very relevant.

   12                     MR. CARROLL:                    Well, that, My

   13     Lord --

   14                     THE COURT:                      I thought it

   15     was relevant.    It was tied into the pleading, and so I

   16     think that suggestion, within five days, I'm going to,

   17     in light of the changed circumstances, what the

   18     intention of the Court was, I'm going to limit it up to

   19     the time of his death, okay.

   20                     MR. CARROLL:                    Understood.

   21                     THE COURT:                      And she said

   22     five days.    That bit is fine.

   23                     Let me just make a note on my records

   24     here. I hope that this -— 1.7(2) up to the time of his

   25     death .

           COMPUTER-AIDE TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page39
                                                      Page 17ofof
                                                           17 of8418PageID:
                                                                  18 PageID:415
                                                                     PageID: 138
                                                                             138



                                                                            16

    #WNH                  MR. CARROLL:                    So, My Lord,

           myself and my learned friend, 1.7(1) is three days, and

           1.7(2)   will be amended to reflect the fact that it's

           timeously limited up to the point of Mr. Emanuel's

           death and such documents to be supplied within five
    001




           days .

                           THE COURT:                     Okay .

                          MR. CARROLL:                    Thank you, My

           Lord.

   10                      THE COURT:                     Thank you .

   11      Thank you for that.

   12                     MS. PEATY:                      Thank you for

   13      accommodating us.

   14                     THE COURT :                     You don't want

   15      an order that doesn't make sense, and was not intended.

   16                      (Thereupon, Matter adjourns at 2:57 p.m.)

   17

   18

   19

   20

   21

   22

   23

   24

   25

            COMPUTER-ADDED TRANSCRIPT BY THE COURT REPORTING UNIT
Case
Case 2:18-cv-13755—JMV
 Case2:18-cv-13755-JMV  Document
      2:18-cv-13755-JMV Document 1-14
                         Document1-14 Filed05/24/19
                                  19 Filed
                                      Filed 09/11/18 Page
                                            09/11/18  Page40
                                                      Page 18ofof
                                                           18 of8418PageID:
                                                                  18 PageID:416
                                                                     PageID: 139
                                                                             139



                                                                            17

    #WNH                         REPORTER' S CERTIFICATE



                        I, PETULA V. STOU'IT, a Certified Court

              Reporter, do hereby certify:

                        That on the 22nd day of February, 2018 the
    \oooqmm




              foregoing proceedings were taken down by me in machine

              shorthand, consisting of 17 pages herein; that the

              foregoing is a true and correct transcript of the

              proceedings had.

   10                   That I am not an attorney, relative, or

   11         employee of any party hereto, or otherwise interested

   12         in the events of this cause;

   13                   DI WITNESS WHEREOF, I have hereunto

   14         affixed my signature at Road Town, Tortola, British

   15         Virgin Islands, this 5th day of September, 2018.

   16

   17

   18

   19
                                               PETUIA V. STOU'I'I'
   20                                          Certif ' ed Court Reporter

   21

   22

   23

   24

   25

               (SW-ASIDE TRANSCRIPT BY THE COURT REPORTING UNIT
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 41 of 84 PageID: 417




                     EXHIBIT E
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 42 of 84 PageID: 418
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 43 of 84 PageID: 419
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 44 of 84 PageID: 420
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 45 of 84 PageID: 421
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 46 of 84 PageID: 422
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 47 of 84 PageID: 423
Case 2:18-cv-13755-JMV Document 19 Filed 05/24/19 Page 48 of 84 PageID: 424




                     EXHIBIT F
    Case
     Case2:18-cv-13755-JMV
          2:18-cv-13755-JMV Document
                             Document19
                                      11 Filed
                                          Filed05/24/19
                                                04/19/19 Page
                                                          Page49
                                                               1 of 3
                                                                    84PageID:
                                                                       PageID:333
                                                                               425



        quinn emanuel            trial lawyers | new york
        51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 | FAX (212) 849-7100


                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                              (212) 849-7263

                                                                                               WRITER'S INTERNET ADDRESS
                                                                                   christopherkercher@quinnemanuel.com



April 19, 2019

VIA ECF

    Honorable John Michael Vazquez
    United States District Court
    District of New Jersey
    Martin Luther King Building and U.S. Courthouse
    50 Walnut Street,
    Newark, New Jersey 07102



Re:    Supplemental Authority in Further Support of Motion to Intervene, In re Application of
Comodo Holdings Limited Pursuant to 28 U.S.C. § 1782 for Judicial Assistance in Obtaining
Evidence from David Untracht for Use in a Foreign Proceeding, No. 2:18-CV-13755 (D.N.J.)

Dear Judge Vazquez:

        We write on behalf of Proposed Intervenor Joseph Katz, as Executor of the Estate of Eric
D. Emanuel (the “Estate”), in the above-captioned proceedings, to alert the Court to
supplemental authority in further support of the Estate’s Motion to Reopen and to Intervene
(ECF No. 3). On April 15, 2019, the Eastern Caribbean Supreme Court in the related BVI
Action1 issued a Judgment (the “Decision”) in which it opined on Comodo’s U.S. discovery
efforts and intimated that it would not be receptive to additional discovery at this late stage in the
BVI Action.2

      The Decision denies Comodo’s November 20, 2018 application to amend its claim in the
BVI Action (the “Amendment Application”). The BVI Court’s reasoning in denying the

1
  “BVI Action” refers to the foreign proceeding for which Comodo seeks to obtain discovery,
captioned Comodo Holdings Limited v. Renaissance Ventures Limited and Joseph Katz, as
Executor for the Estate of the Late Eric D. Emanuel Deceased, Claim No. BVI HC (COM)
2013/45.
2
  A copy of the Decision is attached hereto as Exhibit A. Specifically, the Estate refers the
Court to paragraphs 2, 79, 81, and 83-84 of the Decision.

        quinn emanuel urquhart & sullivan, llp
        LOS ANGELES | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | LONDON | TOKYO | MANNHEIM | HAMBURG |
        PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH
 Case
  Case2:18-cv-13755-JMV
       2:18-cv-13755-JMV Document
                          Document19
                                   11 Filed
                                       Filed05/24/19
                                             04/19/19 Page
                                                       Page50
                                                            2 of 3
                                                                 84PageID:
                                                                    PageID:334
                                                                            426



Amendment Application reveals the Court’s concern regarding the late stage of the proceedings
and its unwillingness to entertain further discovery. Indeed, the Court expressly notes its
disapproval of Comodo’s efforts to obtain discovery in the United States through Section 1782
applications.

        If this Court grants the Estate’s motion to intervene, it will move to quash the subpoena
issued to David Untracht pursuant to 28 U.S.C. § 1782. When analyzing whether to quash a
subpoena pursuant to § 1782, courts look to the four factors in Intel Corp. v. Advanced Micro
Devices, Inc., 542 U.S. 241 (2004). Relevant here, the Decision confirms that the second and
third Intel factors weigh heavily in the Estate’s favor, as (1) the BVI Court will not be receptive
to the sought-after discovery and would be unlikely to excuse the extreme delay that could
jeopardize the imminent trial date, and (2) Comodo is seeking to circumvent the BVI Court by
waiting until the eleventh hour to obtain this discovery. One of the very first things the BVI
Court notes is the Amendment Application’s proximity to the trial date:

       The odd thing about this application is the timing of it . . . . The proximity of the
       new trial date to the hearing of and judgment on this application is a matter that
       concerns me and . . . will be something that I am bound to take into account in
       balancing the factors for and against the grant of permission.

(Decision ¶ 2.) The BVI Court notes that there is no adequate explanation for the Amendment
Application’s lateness, and that amending the claim could threaten the trial date, particularly if
new evidence is introduced. (See id. ¶¶ 79, 81, 83-84.) Similarly here, Comodo waited six
months after an adverse discovery ruling in the BVI Action to bring the instant 1782 Application.

       Moreover, the BVI Court opines that allowing further discovery applications in the BVI
of any kind could create a snowball effect and would almost certainly sacrifice the trial date.
The BVI Court is not willing to risk another trial date, and provides express disapproval of
Comodo’s spree of Section 1782 applications:

       [I]t seems that Comodo has been engaged on an evidence gathering exercise in the
       US, partly to try to obtain further evidence to support its case as to the role of
       Renaissance. I do not see why the [Estate] should not also be entitled fully to
       explore the issue of Renaissance’s role by seeking evidence from other investors
       who obtained their shares through the Defendants. The amendments bring this
       point sharply into focus and so it would be prejudicial at this late stage to be
       embarking on a further round of evidence. It could threaten the trial date, which
       both parties say they have no intention of doing, but it is not inconceivable that
       applications would be mounted on the back of my grant of permission to amend,
       for disclosure, and other evidence.

(Decision ¶ 81 (emphasis added).) This further evinces the BVI Court’s reluctance to allow the
parties to seek to introduce any additional discovery before the impending trial.




             quinn emanuel urquhart & sullivan, llp
             LOS ANGELES | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | LONDON | TOKYO | MANNHEIM |
             HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH

                                                            2
 Case
  Case2:18-cv-13755-JMV
       2:18-cv-13755-JMV Document
                          Document19
                                   11 Filed
                                       Filed05/24/19
                                             04/19/19 Page
                                                       Page51
                                                            3 of 3
                                                                 84PageID:
                                                                    PageID:335
                                                                            427



       Accordingly, for the reasons set forth in the Estate’s Motion to Intervene, and the BVI
Court’s concerns in the Decision, we respectfully request that this Court grant the Estate’s
Motion to Intervene so that it may move to quash the subpoena.


 Respectfully submitted,

 /s/ Christopher D. Kercher

 Christopher D. Kercher

cc:    Counsel of Record (via ECF)




            quinn emanuel urquhart & sullivan, llp
            LOS ANGELES | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | LONDON | TOKYO | MANNHEIM |
            HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH

                                                           3
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page521 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 428
                                                                           336




                      EXHIBIT A
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page532 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 429
                                                                           337
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page543 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 430
                                                                           338
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page554 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 431
                                                                           339
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page565 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 432
                                                                           340
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page576 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 433
                                                                           341
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page587 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 434
                                                                           342
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page598 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 435
                                                                           343
Case
Case 2:18-cv-13755-JMV
     2:18-cv-13755-JMV Document
                       Document 11-1
                                19 Filed
                                     Filed05/24/19
                                           04/19/19 Page
                                                     Page609 of
                                                             of 84
                                                                33 PageID:
                                                                   PageID: 436
                                                                           344
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page61
                                                           10ofof84
                                                                  33PageID:
                                                                     PageID:437
                                                                             345
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page62
                                                           11ofof84
                                                                  33PageID:
                                                                     PageID:438
                                                                             346
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page63
                                                           12ofof84
                                                                  33PageID:
                                                                     PageID:439
                                                                             347
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page64
                                                           13ofof84
                                                                  33PageID:
                                                                     PageID:440
                                                                             348
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page65
                                                           14ofof84
                                                                  33PageID:
                                                                     PageID:441
                                                                             349
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page66
                                                           15ofof84
                                                                  33PageID:
                                                                     PageID:442
                                                                             350
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page67
                                                           16ofof84
                                                                  33PageID:
                                                                     PageID:443
                                                                             351
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page68
                                                           17ofof84
                                                                  33PageID:
                                                                     PageID:444
                                                                             352
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page69
                                                           18ofof84
                                                                  33PageID:
                                                                     PageID:445
                                                                             353
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page70
                                                           19ofof84
                                                                  33PageID:
                                                                     PageID:446
                                                                             354
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page71
                                                           20ofof84
                                                                  33PageID:
                                                                     PageID:447
                                                                             355
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page72
                                                           21ofof84
                                                                  33PageID:
                                                                     PageID:448
                                                                             356
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page73
                                                           22ofof84
                                                                  33PageID:
                                                                     PageID:449
                                                                             357
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page74
                                                           23ofof84
                                                                  33PageID:
                                                                     PageID:450
                                                                             358
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page75
                                                           24ofof84
                                                                  33PageID:
                                                                     PageID:451
                                                                             359
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page76
                                                           25ofof84
                                                                  33PageID:
                                                                     PageID:452
                                                                             360
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page77
                                                           26ofof84
                                                                  33PageID:
                                                                     PageID:453
                                                                             361
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page78
                                                           27ofof84
                                                                  33PageID:
                                                                     PageID:454
                                                                             362
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page79
                                                           28ofof84
                                                                  33PageID:
                                                                     PageID:455
                                                                             363
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page80
                                                           29ofof84
                                                                  33PageID:
                                                                     PageID:456
                                                                             364
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page81
                                                           30ofof84
                                                                  33PageID:
                                                                     PageID:457
                                                                             365
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page82
                                                           31ofof84
                                                                  33PageID:
                                                                     PageID:458
                                                                             366
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page83
                                                           32ofof84
                                                                  33PageID:
                                                                     PageID:459
                                                                             367
Case
 Case2:18-cv-13755-JMV
      2:18-cv-13755-JMV Document
                         Document11-1
                                  19 Filed
                                      Filed05/24/19
                                            04/19/19 Page
                                                      Page84
                                                           33ofof84
                                                                  33PageID:
                                                                     PageID:460
                                                                             368
